PER CURIAM:
In this attorney grievance matter, respondent has admitted the allegations against him and consents to disbarment. We accept the admission and disbar respondent.
*198Respondent admits that he violated Rule 1.5 of the Rules of Professional Conduct, Rule 407, SCACR, in failing to obtain a written retainer fee and contingency fee agreement from a client. In addition, he converted approximately $125,000 in client funds held in trust for at least four clients to uses other than those for which they were intended. This conduct constitutes a violation of Rules 1.15 and 8.4 of the Rules of Professional Conduct and Paragraph 5 of the Rule on Disciplinary Procedure, Rule 413, SCACR. In order to conceal his mishandling of client funds, respondent intentionally misled a client as to the safekeeping of funds and disposition of a case and provided false information to members of the Board of Commissioners on Grievances and Discipline in this matter, in violation of Rules 1.4 and 8.4 of the Rules of Professional Conduct.
By his conduct, respondent has violated the Rules of Professional Conduct and the Rule on Disciplinary Procedure. Accordingly, we disbar respondent from the practice of law. In addition to the requirements of Paragraphs 37 and 38 of Rule 413, SCACR, no petition for reinstatement shall be accepted until respondent has filed proof that he has made full restitution to all institutions and individuals who have lost money as a result of his fraudulent acts or mishandling of trust funds, to include restitution to the Lawyer’s Fund for Client Protection for any payment it may make. Within fifteen days of the date of this opinion, respondent shall file an affidavit with the Clerk of Court showing that he has complied with Paragraph 30 of Rule 413, SCACR.
DISBARRED.